Case 1:19-cv-22231-DPG Document 1 Entered on FLSD Docket 05/31/2019 Page 1 of 6




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION

  LESLIE CASSEL,

               Plaintiff,

  v.

  JOHN HANCOCK LIFE INSURANCE
  COMPANY (U.S.A.), A FOREIGN                          CASE NO.
  CORPORATION,

               Defendant.

                                               /



               JOHN HANCOCK LIFE INSURANCE COMPANY (U.S.A.)'S
                           NOTICE OF REMOVAL

        Defendant JOHN HANCOCK LIFE INSURANCE COMPANY (U.S.A.) ("JOHN

 HANCOCK") hereby files this Notice of Removal of the above-styled action from the Circuit

 Court of the Eleventh Judicial Circuit in and for Miami-Dade County, Florida to this Court.

 Removal is proper on the following grounds:


        1.      Plaintiff filed a Summons and Complaint in the Circuit Court of the Eleventh

 Judicial Circuit in and for Miami-Dade County, on or about May 9, 2019. The clerk of that court

 assigned case number 2019-010100-CA-01 to the matter. True and correct copies of all papers

 filed in the case, including the Summons and Complaint along with interrogatories and requests

 to produce served on Defendant are attached hereto as Exhibit "1."


        2.     The Summons and Complaint in this case were served by Plaintiff on Defendant

 on May 15, 2019 through the Florida Department of Financial Services, which mailed the

 Summons and Complaint on that date to Defendant pursuant to Sec. 48.081, Fla. Stat.
Case 1:19-cv-22231-DPG Document 1 Entered on FLSD Docket 05/31/2019 Page 2 of 6




        3.      Therefore, the filing of this Notice of Removal is timely.                28 U.S.C.

 §1446(b)(2)(B).


        4.      Venue is proper in this Court under 28 U.S.C. §1332, as the events giving rise to

 Plaintiff's claim allegedly occurred in this District and within this Division and Plaintiff resides

 in this District and Division.


        5.      Plaintiff's Complaint sets forth allegations for breach of contract and negligence

 regarding payment of life insurance benefits.


        6.      Plaintiff's Complaint is based on the denial of benefits under a life insurance

 policy number 81915514, issued by John Hancock to Robert Berney in 2000. The face amount

 of benefits under the Policy is $250,000.00. See Exhibit "2," Affidavit of Souzan Sarras, and

 policy materials attached as Exhibit “A” thereto.


        7.      Removal of this action is proper as this Court has jurisdiction based upon the

 diversity of the parties and satisfaction of the required amount in controversy.


        8.      Plaintiff is domiciled in and a resident of Miami-Dade County Florida.

 Complaint, paragraph 2.


        9.      Defendant John Hancock is a Michigan corporation whose principal place of

 business is in Boston, Massachusetts. Accordingly, John Hancock is a foreign corporation. 28

 U.S.C. § 1332(c)(1) ("a corporation shall be deemed to be a citizen of any state by which it has

 been incorporated and the state where it has its principal place of business").

        10.     Plaintiff contends in her Complaint that she is entitled to entire death benefits

 under the Policy following the death of Robert Berney.


                                                  2
Case 1:19-cv-22231-DPG Document 1 Entered on FLSD Docket 05/31/2019 Page 3 of 6




         11.     Removal of this action is, therefore, proper under 28 U.S.C. §1332(a), which

 allows for district court jurisdiction over "all civil actions where the matter in controversy

 exceeds the sum or value of $75,000" and is between citizens of a state and citizens or subjects

 of a foreign state.


         15.     Defendant has given written notice of the filing of this Notice of Removal to the

 Plaintiff, and a copy of this Notice has been filed with the Clerk of the Circuit Court of the

 Seventeenth Judicial Circuit in and for Miami-Dade County, Florida.


         WHEREFORE, PREMISES CONSIDERED, Defendant JOHN HANCOCK LIFE

 INSURANCE COMPANY (U.S.A.) respectfully requests that this Court take jurisdiction of this

 action and issue all necessary orders and process to remove this action from the Circuit Court of

 the Eleventh Judicial Circuit in and for Miami-Dade County, Florida to the United States District

 Court for the Southern District of Florida, Miami Division.




                                                   3
Case 1:19-cv-22231-DPG Document 1 Entered on FLSD Docket 05/31/2019 Page 4 of 6




                                                         Respectfully submitted,

                                                         OGLETREE, DEAKINS, NASH,
                                                          SMOAK & STEWART, P.C.

                                                         s\ Russell S. Buhite _________________
                                                         Russell S. Buhite, FL 0831085
                                                         Russell.Buhite@ogletree.com
                                                         1201 Third Avenue, Suite 5150
                                                         Seattle, WA 98101
                                                         Telephone: 206-693-7057
                                                         Fax: 206-693-7058

                                                         S. Kathleen Massing, FL 0722219
                                                         Kathleen.massing@ogletree.com
                                                         100 North Tampa Street, Suite 3600
                                                         Tampa, FL 33602
                                                         Telephone: 813-289-1247
                                                         Facsimile: 813-289-6530

                                                         Attorneys for Defendant JOHN
                                                         HANCOCK LIFE INSURANCE
                                                         COMPANY (U.S.A.)




                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on May 31, 2019, I electronically filed the foregoing

 document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document

 is being served this day on all counsel of record or pro se parties identified on the attached

 Service List in the manner specified, either via transmission of Notices of Electronic Filing

 generated by CM/ECF or in some other authorized manner for those counsel or parties who are

 not authorized to receive electronically Notices of Electronic Filing.




                                                  4
Case 1:19-cv-22231-DPG Document 1 Entered on FLSD Docket 05/31/2019 Page 5 of 6




                                      s\ Russell S. Buhite _______________________
                                      Russell S. Buhite




                                       5
Case 1:19-cv-22231-DPG Document 1 Entered on FLSD Docket 05/31/2019 Page 6 of 6




                                SERVICE LIST

                             LESLIE CASSEL v.
  JOHN HANCOCK LIFE INSURANCE COMPANY (U.S.A.), A FOREIGN CORPORATION
        UNITED STATES DISTRICT COURT SOUTHERN DISTRICT OF FLORIDA

                                                                      38348622.1




                                       6
